





EXHIBIT 10.1







PROMISSORY NOTE




$26,060.55

 November 10, 2009




For value received, Vision Global Solutions, Inc., a Nevada corporation (the
“Borrower”) promises to pay to NAVITAS CAPITAL, LLC, a Nevada limited liability
company (the “Holder”) Twenty Six Thousand Sixty Dollars and 55/100s
($26,060.55) pursuant to the terms of this note (“Note”).  Interest shall accrue
from the date of this Note on the unpaid principal amount at a rate equal to Ten
Percent (10.0%) per annum, compounded monthly.  This Note is subject to the
following terms and conditions.

1.

Maturity.  This Note will automatically mature and be due and payable on
November 4, 2010 (the “Maturity Date”).  Accrued interest hereunder shall be due
and payable on the Maturity Date.  Notwithstanding the foregoing, the entire
unpaid principal sum of this Note, together with accrued and unpaid interest
thereon, shall become immediately due and payable upon the insolvency of the
Borrower, the commission of any act of bankruptcy by the Borrower, the execution
by the Borrower of a general assignment for the benefit of creditors, the filing
by or against the Borrower of a petition in bankruptcy or any petition for
relief under the federal bankruptcy act or the continuation of such petition
without dismissal for a period of 90 days or more, or the appointment of a
receiver or trustee to take possession of the property or assets of the
Borrower.  

2.

Payment; Prepayment.  All payments shall be made in lawful money of the United
States of America at such place as the Holder hereof may from time to time
designate in writing to the Borrower.  Payment shall be credited first to the
accrued interest then due and payable and the remainder applied to principal.
Prepayment of this Note may be made at any time without penalty.  

3.

Transfer; Successors and Assigns.  The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Notwithstanding the foregoing, the Borrower may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Holder.  Subject to the preceding sentence, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Holder.  Thereupon, a new note for the same
principal amount and interest will be issued to, and registered in the name of,
the transferee.  Interest and principal are payable only to the registered
holder of this Note.

4.

Governing Law.  This Note and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.  

5.

Notices.  Any notice required or permitted by this Agreement shall be in writing
and shall be deemed sufficient upon receipt, when delivered personally or by
courier, overnight delivery service or confirmed facsimile, or 48 hours after
being deposited in the U.S. mail as certified or registered mail with postage
prepaid, if such notice is addressed to the party to be notified at such party’s
address or facsimile number as set forth below or as subsequently modified by
written notice.

6.

Amendments and Waivers.  Any term of this Note may be amended only with the
written consent of the Borrower and the Holder.  Any amendment or waiver
effected in accordance with this Section 6 shall be binding upon the Borrower
and each transferee of any Note.

7.

Counterparts.  This Note may be executed in any number of counterparts, each of
which will be deemed to be an original and all of which together will constitute
a single agreement.





1




--------------------------------------------------------------------------------







8.

Action to Collect on Note.  If action is instituted to collect on this Note, the
Borrower promises to pay all costs and expenses, including reasonable attorney’s
fees, incurred in connection with such action.

9.

Loss of Note.  Upon receipt by the Holder of evidence satisfactory to it of the
loss, theft, destruction or mutilation of this Note or any Note exchanged for
it, and indemnity satisfactory to the Holder (in case of loss, theft or
destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Holder will make and deliver in lieu of such Note a new Note of
like tenor.

10.

Remedies. If this Note is not paid in full on the Maturity Date, or any amount
of interest payable hereunder is not paid within 30 days after notice of
applicable default, then Holder may, at Holder's sole option, do any one of the
following: (i) declare the entire unpaid balance of principal and interest under
this Note to be immediately due and payable; (ii) exercise any and all rights
and remedies available to Holder at law, in equity or otherwise, whether for the
specific performance of any covenant, agreement, or other provision contained
herein, or in any document or instrument delivered in connection with or
pursuant to this Note.







IN WITNESS WHEREOF, the undersigned has executed this Note as of the date above
written.

BORROWER:




Vision Global Solutions, Inc.







/s/ Todd Waltz                   

Name:

Todd Waltz

Title:

CEO and President










[SIGNATURE PAGE TO NAVITAS - VIGS NOTE AGREEMENT]














2


